 TITUS-WILL FORD SALES, INC.Titus-Will Ford Sales,Inc.andAutomotive&SpecialServices Union,Local No. 461.Case 19-CA-4576May 26, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOOn September 21, 1970, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in certain unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions 1 and a supporting brief andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby atfirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner, except as modified below.We find, on the basis of the facts as set forth fullyin the Trial Examiner's Decision, that this dispute isessentially a dispute over the terms and meaning ofthe contract between the Union and Respondent.Respondent and the Union have had a continuouscollective-bargaining relationship since 1940. Thepresent contract contains a grievance procedurewhich provides that all misunderstandings or dis-putes of any character relative to interpretations ofmatters covered by the agreement are to be finallyresolved by binding arbitration. Although the Unionoriginally took up the matters involved in thisproceeding under the provided grievance procedure,it then abandoned such procedure by filing its chargein this case. In these circumstances, for the reasonsstated inCollyer InsulatedWire, A Gulf and WesternSystems Co.,192 NLRB No. 150, we conclude thatthe policy of promoting industrial peace and stabilitythrough collective bargaining warrants our requiringthe parties to honor the contractual grievance andarbitrationobligation that they themselves havevoluntarily established under binding commitment,and we shall issue an order to that effect.ORDER147Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed; provided,however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purpose ofentertainingan appropri-ate and timely motion for further consideration upona proper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisdecision, either been resolved by amicable settlementin the grievance procedure or submitted promptly toarbitration,or (b) the grievance or arbitrationprocedures have not been fair and regular or havereached a result which is repugnant to the Act.MEMBER JENKINS, dissenting:For the reasons set forth in my and MemberFanning's dissents inCollyer InsulatedWire, A Gulfand Western Systems Co.,192 NLRB No. 150, I thinkthe Board neither can nor should require that theissue of violation of Section 8(a)(5) of the Act bedetermined by an arbitrator instead of this Board.Therefore, I would proceed to the merits of the Case.'By direction of theBoard onNovember 10, 1970, theBoard's AssociateExecutiveSecretaryordered that Respondent'smotion to dismiss theGeneral Counsel's exceptionsbe denied and that Respondent be given anextension of time to file an answering brief2We hereby correct thefollowing inadvertent errors intheTrialExaminer'sDecision whichin no way affect his conclusionsor our adoptionthereof InIn. 5 it is clearthat Hatfield rather than Hendricks testified as towhether the inventorycontrol work was discussedat the October 30 or 31meeting between himself,Leake, and Will; and inthe 12th sentence in theninth paragraph of sec III, D(l), the nameLeakeshould be substituted forLeachTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This case wastried at Tacoma, Washington, on May 26, 1970. The issueslitigatedwere framed by a complaint dated February 4,1970, alleging violations of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended, and an answerfiled by Titus-Will Ford Sales, Inc., herein called Respon-dent, which admits many of the factual allegations of thecomplaint but denies that Respondent violated the Act.The complaint was based on a charge filed on November19, 1969,i by Automotive & Special Services Union, LocalNo. 461, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union. All parties appeared at the hearing andwere given full opportunity to participate, adduce relevantevidence,examine and cross-examine witnesses, argueorally, and file briefs. Briefs which have been carefullyconsidered were filed on behalf of the General Counsel, theRespondent, and the Union.IAll dates are in 1969unless otherwisespecified197 NLRB No. 4 148DECISIONSOF NATIONALLABOR RELATIONS BOARDIssues1.Whether Respondent unlawfully refused to bargainby unilaterally, and without prior notice to the Union,permanently assigning inventory control work to employ-ees outside of the bargaining unit represented by the Unionwhile the employees in that bargaining unit were oir strike.2.Whether Respondent unlawfully refused to bargainwith the Union over the assignment of inventory controlwork to such unit employees after the conclusion of thestrike.Upon the entire record2 of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Washington corporation, sells and serv-ices automobiles and sells automobile parts at its place ofbusiness in Tacoma, Washington. During 1969, the valueof Respondent's sales and services exceeded $500,000 andduring that period it purchased goods or services fromdirectly outside the State of Washington valued in excessof $50,000.Tacoma Auto Dealers, herein called the Association, isan association of employers in the Tacoma, Washington,area which represents its member-employers in collectivebargaining with various labor organizations, including theUnion. At all times material herein, Respondent has been amember of the Association for collective bargaining withthe Union.The complaint alleges, Respondent admits, and I findthatRespondent and the Association are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.TheSettingRespondent,asamember of the Association, hascontractswith the Automotive Machinists Umon andRetail Clerks Union as well as with the Union.Respon-dent'scollective-bargaining relationship with the Unioncommenced in about 1940 and has continued withoutinterruption since then.The Umon represents employees oftheRespondent in the following unit(herein called thebargaining unit)which is conceded,and I find, to beappropriate:All parts countermen;service salesmen and towermen;car conditioners,lubricators,and steam cleaners;8The General Counsel filed a motion to correct the transcript of therecord In the absence of any opposition to the motion, it is granted Therecord is replete with errors in transcription and the General Counsel'smotion corrects only a small proportion of them However, as I believe thatundercoatersand rustproofers;motorcycle riders,washers, polishers, tire service, pick-up drivers, andjanitors; used car lot attendants; and apprentices withrespect to any of the above-mentioned classificationsemployed by the member-employers of the Associa-tion,excluding salesmen,mechanics, office clericalemployees, professional employees, guards, and super-visors as defined in the Act.At all times material herein, with the exception of theperiodbetween June 1, 1969, and August 1, 1969,Respondent, through its membership in the Association,was a party to collective-bargaining agreements betweenthe Union and the Association covering the employees inthe bargaining unit. The contract which was in effect fromJune 1, 1966, until June 1, 1969, contained an article XIIIwhich read:ARTICLE XIII-SUBCONTRACTING13.The employer agrees that all work now coveredby the job classifications in this agreement willcontinue to be performed by members of Automotive& Special Services Union Local #461, if performed atthe employer's place of business.The only job classifications set out in this agreement arelisted under wage classifications. One of these classifica-tions is that of parts counterman. There is no classificationfor inventory control clerk. The contract also contains agrievance procedure which provides that misunderstand-ings or disputes relative to interpretations of matterscovered by the agreement are to be resolved by bindingarbitration.In late April or early May 1969, negotiations began for anew contract. On June 23, Respondent's employees in theparts department went out on strike. The strike ended withthe negotiation of a new contract effective from August 1,1969, until June 1, 1971. The new contract continued thesubcontracting and grievance clauses. Like the old con-tract, it had a job classification for parts counterman butnone for inventory control clerk. The new agreement forthe' first time contained a management rights clause whichread:ARTICLE XVII-MANAGEMENT RIGHTS17.Except as specifically limited herein, the em-ployer shall have the exclusive right to manage itsbusiness, to control, direct and supervise all operationsand work to be performed, direct all working forcesincluding but not limited to the right to select and hire,promote, judge the competency of, lay off and recallemployees, to discipline or discharge employees for justcause, to control and regulate the use of all equipment,materials, tools and other property of the employer andto maintain efficiency among its employees.the errors not corrected by the motion are either self-correcting because oftheir context or that they occur with regard to matters which are notnecessary for the resolution of the issues in this case,Iwill refrain fromadding to the list of corrections TITUS-WILL FORD SALES, INC.149B.The Inventory ControlWork1.Prior to the strikeRespondent maintains a large parts department. Abouthalf of the parts handled by that department go toRespondent's own repair shop and garage. The balance goto other automobile dealers. Prior to the strike of June 23,Respondent employed nine parts countermen. Theirprincipal duty was to sell parts. These parts, which hadabout 15,000 different part numbers, were stored in varioustypes of bins on Respondent'spremises.Except for theperiod between 1946 and 1951 or 1952, the parts counter-men had the responsibility of keeping track of the parts onhand in the bins. This was done by use of a "short" list.When a counterman took a part from a bin, he was to lookin the bin andsee ifthat item was in short supply. If moreparts were needed, he was to add the part number to a"short" list that was kept on the counter. These lists werepicked up by the parts manager daily and were used todetermine what reorders were to be made.Inmaking up the short lists, the parts countermen didnot actually count the parts in the bins, but simply scannedthebins to check for current shortages. The partscountermen also labelled the bins to give them a roughidea of what was there. No running list of parts in and outof stock was kept. All of the parts department personneltook part in preparing the short lists. The time spent on allsuch work, together with the time needed for the actualstock ordering, was sufficient to occupy one man on a full-time basis.The inventory control system described above was notfollowed during the years1946through 1951 or 1952.During that time, a perpetual inventory system was usedwhich was almost thesame asthe assort-o-post systemdescribed below and the work was performed by officeclerical employees who were not in the bargaining unit.Some time prior to May 26, a representative of the FordMotor Company surveyed Respondent's operation andcame up with a number of recommendations, one of whichwas that a perpetual inventory system be established.James W. Will, the president of Respondent, decided toaccept this recommendation and go back to a perpetualinventory system. To get ready for the new system, acomplete physical inventory of all, the parts was taken onMay 22, 23, and 24 by the parts countermen and otherpersons who were called in for the job. The new system wasput into effect on Monday, May 26. Under this newsystem, parts of copies of the sales slips were attached tocards on which a perpetual inventory was kept. Thesecards were posted to show all items that left the stock andall items from new orders that were added to stock. On thebasis of this system, Respondent couldascertainparts instock at any time without the need for physically checkingthe parts bin or taking a physical inventory. In the processof streamlining the operation under this perpetual invento-rymethod, which was called an assort-o-post system,Respondent reduced the numbers assigned to differentparts from about 15,000 to 14,000. Even after the newsystem was put into effect on May 26,the transition to theperpetualinventorywas not complete,as individual cardshad to be updated where merchandise was stocked and thenumbers had been superseded.On May 26,Respondentpicked parts counterman James Arend to operate the newinventory control system because Arend was the only onein the parts department who had previous experience withan assort-o-post system and because Arend's knowledge ofthe parts was needed in the setting up of the system. Arendwas never told that the work would be temporary.However,Respondent started the new system with theintention that it would ultimately be operated by officeclericalemployees.3Arend operated the assort-o-postsystem fromMay 26 until he and the other partscountermen went on strike on June 23. During that period,Arendspent between 60 and 66-2/3 percent of his timeworking on the assort-o-post system.In addition, heworked on the counter to fill in when the other countermenwere out for lunch and he helped with the phone whenother dealers called in to check whether parts were instock.Though Respondent did not notify the Unionconcern-ing its decision to change its inventory control system tothe assort-o-post method, the General Counsel does notcontend,nor does the complaint allege, that the change ofsystem in any way violated the Act. Lewis Hatfield, thesecretary-treasurer and executive officer of theUnion,acknowledged that he was aware of the new inventorycontrol method a few days after it was instituted and thathe didn't make any objection to the new system because hethought it was a good idea.The alleged refusal to bargaindoes not relate to the change to the assort-o-post system,but to a subsequent transfer of the assort-o-post work fromArend to an employee who was not in the bargaining unit.2.Thestrike and the transfer of the workOn June 23,Arend and the other parts countermen wentout on strike.Respondent continued to operate during thestrike even though none of the employees in the bargainingunit came to work. One of the clerical employees from theofficewho was not a member of the bargaining unit wasassigned to operate the assort-o-post system. The GeneralCounsel does not contend that thisassignment was inreprisal for the strike.Though the record is not clear as towhether thisassignment was made on a permanent basis asof the date of the strike, it appears that sometime duringthe strike it was made permanent.Since the termination ofthe strike,Respondent has consistently taken the positionthat the assort-o-post work is nonunit work and properlybelongs to the office clerical employees.Carol Haugen, theoffice clerical employee who does the assort-o-post work,spends the better part of her working day on that system,even though she also helps in the office by answering thetelephone and waiting on customers who are coming in topay their bills. Though her testimony was rather vague asto the actual number of hours she spends on the assort-o-post work and how much help she gets from another girlwho occasionally assists her,in general it corroborates the3This finding is based on the credited testimony of General Parts andService Manager Leach 150DECISIONS OF NATIONALLABOR RELATIONS BOARDtestimony of Arend that about 60 to 66-2/3 percent of anemployee's time was needed for that work. When Arendreturned to work after the strike on August 1, he found oneof the office clerical employees, Donna Cate, doing theassort-o-post work. She continued to do that work from thesame location that he had done it in the parts departmentfor the first 2 or 3 weeks in August. After that, she pickedup the necessary data and took it into the cashier's office towork on it.After the strike, seven of the nine parts countermen werecalled back to work. Arend went back to the usual dutiesof a parts counterman and no longer worked on the assort-o-post. There was no impact on the number of hours heworked or the amount of money he earned.C.Respondent's Dealings with the Union about theInventory ControlWorkAt no time during the negotiations which led up to the1969-1971contractwas the Respondent's inventorycontrol system discussed. Respondent never notified theUnion of its intention to transfer the assort-o-postassignment to nonunit - employees nor was the Unionnotified that the transfer was in fact made. The Union firstbecame aware that an office clerical employee was doingthe assort-o-postwork when parts counterman Arendreported that fact to John Newell, the business managerand president of the Union, a few days after Arendreturned to work on August 1. Newell went to Respon-dent's premises and verified the fact that the work wasbeing done by an employee who was not a member of theunit.However, he took no further action until the secondweek in September, when he spoke to the girl who hadbeen doing the assort-o-post work and told her that shewould be required to join the Union now that her 30-daygrace period had expired. He explained to her that she hadto join because the work she was doing was part of theUnion's work. The strike settlement agreement providedthat all permanent new employees hired after June 1 had30 days from August 1 to loin the Umon. The employeetoldhim to see Stan Sandstad, Respondent's partsmanager. Newell then spoke to Sandstad who told him thathe couldn't do anything about making heroin or not joinand that Newell would have to contact General Parts andServiceManager Leach. Leach, who was standing nearby,joined the conversation and said that he did not want thegirl in the bargaining unit but that he was not sure of hisposition and that he would think it over and get advice.Newell told him that he would give him more time to comeup with an answer.About 2 weeks later, Newell came to Leach's office andtold him that a girl was doing parts inventory control workand that either she should be required to join the Union ora member of the bargaining umt should be put back on theinventory control desk. Leach replied that the Respon-dent's position was that the work was not part of thebargaining umt.4Hatfield testified that at this meeting Leake simply said that he wouldtalk to Respondent's President Will about the grievances However, it wasstipulated, and I find that at one meeting with Hatfield, Leake did make thestatementset forth above5Hendricks testified that the inventory control work was not discussedIn the last part of September or the early part of October,Newell told Louis Hatfield, the secretary-treasurer andexecutive officer of the Union, that he had talked toSandstad and Leach and was unable to get the employee tosign the union application or to get management to agreethat she should sign it. Hatfield authorized Newell to writea letter dated October 6, 1969, to Robert Q. Olsen, themanagement consultant who had represented the Associa-tion during the bargaining, which stated:The Union and Titus-Will Ford, Inc., after discussingthe following matters find ourselves deadlocked on twoissues pertaining to the labor agreement between theTacoma Auto Dealer's Association and Local #461.Local #461 requests that Article Eight of the contractbe invoked and we proceed to settle the dispute.We have twoissues, oneof which deals with discrimi-nation and the other withassignmentof nonunionpersonnel to bargaining unit work and failure tocomply with the terms of the contract.Your immediate attention to this is requested.Article VIII of the contract which is referred to in the lettersets forth a grievance procedure which ends with bindingarbitration.On about October 20, William Leake,amanagementconsultant who worked for Robert Nelson and Associates,came to the union office. At that time Leake wasrepresenting Respondent with regard to grievances that theUmon had raised. Leake met with Hatfield and threegrievances were discussed, one related to a racial discrimi-nation allegation involving the rehire of an employee;another to the failure of Respondent to recall employeesMaycumber and Hendricks, two of the strikers; and thethird to the inventory control work being performed by anoffice employee. As to the last matter, Leake told Hatfieldthat Respondent was firm in its position that the inventorycontrol work had at one time been done by office people,that the job the office girl was performing was not the samejob that had been done by the parts people, and that thegirldid not handle any parts but performed purely anoffice function.4 Leake said that Respondent would beunwilling to make a concession on this point.About a week later, Leake came back to the union officeand told Hatfield that he had talked to Respondent'sPresidentWill, that there didn't seem to be anything hecould do, and that he thought there should be a face-to-face meeting with Will. On October 30 or 31, the meetingtook place between Leake, Hatfield, and Will on Respon-dent's premises. At this meeting, Hatfield brought up thethree grievances again and Will remained firm on thequestion of inventory control work. During the discussion,either Leake or Will said that due to the lack of businessand the lack of work Respondent had not recalled all theparts employees and Hatfield responded that if theyreturned the inventory control work to the bargaining unit,Respondent would be able to hire either Maycumber orHendricks.Will said that it might be so if they did that.5During this meeting, a fourth issue was raised whenat that meetingexceptfor his remark about rehiring Maycumber orHendricks,andWillanswered that it might be so However, it wasstipulatedand I find that allthree grievances were broughtup bythe Unionand Respondentremained firm on the inventory control question TITUS-WILL FORD SALES,INC.151Hatfield looked over Respondent'spayroll records andconcluded that an employee named Bellandi had beenreceiving 2 cents an hour less than the Union thought wasdue him.The meeting ended with Hatfield suggesting thatthe problem of the two parts employees could be resolvedif they could sit down with the parts manager and work outpersonality problems. Leake agreed with Hatfield,and Willsaid that Leake didn'tknow much about the business.Shortly after the meeting,Leake came to Hatfield's officeand complained that Will didn't follow his advice and thatthematter should be settled but that he couldn'tdo it.Hatfield wrote the following letter,dated November 3, toLeake:RE:Grievance Titus-Will(Maycumber-Hendricks)After several meetings with you and meeting withthe Employer on this matter,we still have failed toreach a satisfactory agreement.We ask that the next step be followed in an attemptto settle grievance,thatofmeeting with a JointCommittee of the Dealers and the Union.However,if agreeable to your side,we are agreeableto waiving this step and proceeding direct to requestingtheFederalMediation and Conciliation Service toappoint an Arbiter to decide the issue.We are at your earliest convenience.A few days after the date of the letter,Leake met againwith Hatfield and offered to give Bellandi the 2 cents anhour the Union was claiming if the Union would drop theother matters. Leake had been specifically authorized tomake that offer by Will. Hatfield replied that Bellandi hadthe money coming to him anyway and he would not dropthe other matters. Leake asked Hatfield to put his positionin writing with respect to all the matters that had beendiscussed at the meeting with Will.As a result,Hatfieldsent Leake the following letter dated November 7:RE: Grievance Titus-WillMaycumber-Hendricks, etc.Dear Sir:At your request that I put in writing the particularsconcerning this grievance,Iwill comply,with thefollowing conditions:1.That this not be considered afulland finalbriefon these subjects.2.The union'reserves the right to add, delete,amend or enlarge thisgrievance,both with the Dealer Committee and if, orwhen,taken to arbitration.3.That this letter beunderstood to contain only in general terms theconcern of the union.While investigating this problem with Titus-Will,several issues have been brought to the union'sattention:1.Discrimination:Jim Burnett,negro.The unionrequests that Jim Burnett receive full compensation inthe amount equal to a normal 40-hour work week forthe period of August 4, 1969 to September 29, 1969;September 29, 1969 being the date of his employmentat Mallon Motors.2.Removal of bargain unit work from PartsDepartment and assigned to non-union office person-nel.The union requests the work re-assigned back tothe bargaining unit.3.Improper rateof pay ($2.90) paid to pick-up anddeliveryman when proper rate of $2.92 should havebeen paid.Union requests 2 cents per hour fromapproximatelyMarch 1,1969 to June 21, 1969 forTitus-Will employee M. J. Bellandi.4.The union requests the employer comply withspirit and verbal understanding and written language inthe strike settlement proposal and negotiated laboragreement-Tacoma AutoDealers1969 to 1972. Theemployer is discriminating and taking reprisals againstMaycumber and Hendricks as opening occurs in PartsDepartment;one opening having occurred and im-properlyfilled prior to November 1, 1969.The union requests that this be corrected and eitherMaycumber or Hendricks be hired effective November1,1969, and the next opening,the other be hired ondate of opening.All of these-1,2, 3 and 4, have been discussed andhave not been settled to the satisfaction of the union.On November 10, Hatfield received a call from RobertQ. Olsen,the management consultant who represented theAssociationduringnegotiations.Olsen said that herepresented Respondent and was replacing Leake. Olsenalso said that he could see no reason for having a staffmeeting with a committee of dealers (an intermediate stepin the grievance procedure set forth in article VIII of thecontract)and that the only thing that would change Will'smind would be an arbitrator'sdecision.Olsen did notmention any grievance in particular.Hatfield then referredthematter to his attorney. On November 19, the chargewhich underlies the complaint in this case was filed.With regard to the fact that Respondent recalled onlyseven of the nine countermen after the strike,Respondent'srecords indicate,andWill's testimony establishes, thatRespondent's business has been bad for the past year andthat sales have been substantially off in the first 4 monthsin 1970 as compared with the first 4 months in 1969.Respondent's total employment dropped from 101 in May1969 to 70 in May 1970.D.Analysis and Conclusions1.The alleged refusal to bargain after the strikeParagraph 12 of the complaint alleges that, after theconclusion of the strike, the Union demanded bargainingand the Respondent refused to bargain in good faith overthe assignment of the inventory control work.Within a few days of the conclusion of the strike onAugust 1,theUnion knew that the assort-o-post workwhich had previously been done by bargaining unitemployee Arend was being done by an office clericalemployee who was not a member of the unit.The Unionmade no demand of any kind until the second week inSeptember.The demand at that time,which was made byNewell to Sandstad and Leach, was not that Respondentbargain with the Union about the assignment of the workin question,but was that the office clerical employee doing 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDthework join the Union pursuant to the union-securityclauseof the contract. Newell gave Leach additional timeto consider the matter. It was not until the end ofSeptember that Newell brought up the matter to Leachagain.Then for the first time Newell demanded that amember of the bargaining unit be returned to the assort-o-post work in the event that the office clerical employee didnot join the Union. Leach replied that Respondent'sposition was that the work in question was not part of thebargaining unit.In a letterdated October 6 to Respondent's managementconsultant,Olsen,Newell wrote that the parties haddiscussed two matters pertaining to the contract and foundthemselves deadlocked. The letter requested that articleVIII of the contract be evoked and that they proceed tosettle the dispute. Article VIII was a grievance procedurewhich provided for ultimate recourse to arbitration. One ofthe twoissuesmentioned in the letter was theassignmentof nonunion personnel to bargaining unit work. Thoughthe language of the letter, which used such terms as"discussing" and "deadlocked," implied the existence of animpasse, in fact negotiations were merely beginning.On October 20, William Leake, Respondent's manage-mentconsultant,met with Union Secretary-TreasurerHatfield and discussed various grievances, including theone relating to the inventory control work, and Leake saidRespondent would be unwilling to make a concession onthatpoint.Leake explained Respondent's position indetail,tellingHatfield that the inventory control work hadat one time been done by the office people and, in effect,that the new inventory control work did not involve thehandling of parts and was purely an office function thatshould be done by office clerical employees.A week later, Leake came back to Hatfield's office andsuggestedameetingwithRespondent's president,Will.The meeting with Will took place on October 30 or 31. Thesame matters were discussed and Respondent did notchange its position.Shortly after the meeting between Will and Hatfield,Leake went to Hatfield's office and complained that Willdidn't follow his advice. Leake said that the matter shouldbe settled but that he couldn't do it. It may be unusual foran agent to advertise his disagreement with his principalbut in the circumstances of this case it does not indicatebad faith on the part of the principal. I therefore attach nosignificance to it.By letter dated November 3, Hatfield notified Respon-dent of hiswillingnessto waive the preliminary steps in thegrievance procedure and to go to arbitration. The captionon that letter indicated that it had reference to theMaycumber-Hendricks grievance. There is some questionthereforewhether that letter had any reference to theinventory control work. However, in another letter fromthe Union dated November 7 which referred to "Maycum-ber-Hendricks, etc.," the grievance relating to the invento-ry control work was specifically set forth. Coming as it didbetween the October 30 or 31 meeting and the November 7letter,both of which were concerned with the inventorycontrol work, I believe that the November 3 letter also hadreferenceto that matter.A few days after the November 3 letter, Leake, on behalfof Respondent, offered to settle all outstanding grievancesby the payment to employee Bellandi of 2 cents an hourwhich the Union claimed was due him and which was thesubject of one of the outstanding grievances. The offer wasrejected by the Union. After a letter dated November 7from the Union to Respondent outlining the outstandingissues between them, Respondent, through its agent Olsen,called Hatfield and told him that the only thing that wouldchange Respondent's mind was an arbitrator's decision.On these facts, I am unable to find that Respondentunlawfully refused to bargain with the Union after theternunation of the strike. Section 8(d) of the Act specifical-lyprovides that the duty to bargain "does not compeleither party to agree to a proposal or require the making ofa concession." Respondent took a firm position againstconcessions on the question of inventory control work.However,Respondent did not close the channel ofcommunication and its poststrike conduct viewed as awhole indicates that it was seriously trying to reach anagreement. The 2-cent-an-hour offer on Bellandi's griev-ance indicated at least some flexibility in Respondent'sposition. The matter was initially discussed among Newell,Sandstad, and Leach. When they could not resolve it, itwas taken up at a higher level between Hatfield and Leake.After that, there were further discussions among Will,Leake, and Hatfield. Still after that, Leake made acounterproposal to Hatfield which was rejected. Finally,Olsen,on behalf of Respondent, in effect proposedarbitration.None of this conduct by Respondent indicatesa desire to undermine the collective-bargaining principle orto avoid reachingagreementwith the Union. From thetime of the first meeting between Leach and Hatfield,Leach engaged in a reasoned discussion attempting tojustify theRespondent's position with regard to theinventory control issue. As the United States SupremeCourt stated inN.L.R.B. v. American Insurance Co.,343U.S. 395 (1952): ". . . the Act does not encourage a partyto engage in fruitless marathon discussions at the expenseoffrankstatementand support of his position."The General Counsel has shown that the Union was notsatisfied with the results of the negotiations but he has notestablished by a preponderance of the evidence that theRespondent failed to make a good-faith effort to reach asolution or by its poststrike conduct violated Section8(a)(5)of the Act. I shall therefore recommend thatparagraph 12 of the complaint be dismissed.2.Thealleged refusal to bargain through theunilateral transfer of the inventory control workoutside of the bargaining unit without notice totheUnionInFibreboard Paper Products Corp. v. N.L.R.B.,379 U.S.203 (1964), the United States Supreme Court held that thecontracting out of work performed by employees in abargaining unit was a mandatory subject of collectivebargaining and such bargaining was part of an employer'sobligation under Section 8(a)(5) and 8(d) of the Act to"confer in good faith with respect to wages, hours, andother terms and conditions of employment." The Courtfound that such an approach "would promote thefundamental purpose of the Act by bringing a problem of TITUS-WILL FORD SALES, INC.153vitalconcern to labor and management within theframework established by Congress as most conducive toindustrial peace."The Board'sview was set forth inWinn-Dixie Stores,Inc.,147 NLRB 788 enfd. as modified 361 F.2d 512 (C.A.5, 1966), cert. denied 385 U.S. 935, where the Board held:An employeris under adutyto bargain with the chosenrepresentative of his employees concerning mattersaffecting their wages,hours, and terms and conditionsof employment and cannot unilaterally change estab-lishedemployment conditions without bargaining,regardlessof the existence or nonexistence of acollective-bargaining agreement.Thus, in the instantcase,the Respondent was not justified in completelydisregarding that duty regardless of what may haveappeared to it to be the economic desirability ofterminating the cheese packaging operation.The Unionhad a statutory right to be notified in advance of theproposed action and to be given an opportunity,if it sodesired,to consult and negotiate with the Respondentabout the need for elimination of unit jobs and thepossibility of alternative approaches that might avoidsuch action.In theFibreboardcase, the company'swhole mainte-nance operation was contracted out and in theWinn-Dixiecase the company abandoned an entire operation in itsplant,but the Board has followed the logic of thosedecisionswhere the impact on the bargaining unit wassubstantially less and where the loss of unit jobs occurredthrough means other than contracting out. InBrotherhoodof Locomotive Firemen and Enginemen,168NLRB 677,enfd. 419 F.2d 314 (C.A.D.C., 1969), the Board found thatan employer violated theAct byunilaterally transferringbargaining unit work to its own employees who wereoutside of the bargaining unit. See alsoWisconsin Contrac-tors,Inc.,183NLRB No. 84. InWestinghouse ElectricCorp.,150 NLRB 1574, the Board made it clear that one ofthe factors to be considered in determining whether aunilateral removal of bargaining unit work from the unit isa violationof the Act,iswhether it results in a "significantimpairment"of job tenure, employment security orreasonably anticipated work opportunities for employeesin the bargaining unit.InWestinghouse,the Board foundthat the pro forma contracting of thousands of separatecontracts in accordance with past practices had nodemonstrably adverse impact on bargaining unit employ-ees. That factor was taken into consideration in dismissingthe complaint.However, the Board has held that asubstantialimpact didexist where the amount of overtimein the bargaining unit would have been curtailed,CitiesService Oil Co.,158 NLRB 1204,and where there might bea loss of seniority for bargaining unit employees.AcmeIndustrial Products, Inc.,180 NLRB 114. In the instantcase, the inventory control work was certainly peripheral tothemain function of the parts countermen which was tosellparts.However, that inventory control work didoccupy the time of one employee on almost a full timebasis.As there were only nine parts countermen, thatamount of work isby nomeans insubstantial.An employercan, under some circumstances,transferwork out of a bargaining unit without negotiating with theunion when the employees in the bargaining unit are onstrike.As theBoard held inEmpire Terminal WarehouseCo., 151 NLRB 1359, enfd. 355 F.2d 842 (C.A.D.C., 1966),an employer is not required to bargain over temporarysubcontracting during a strike where that subcontractingdoes not go beyond reasonable measures needed tomaintain operations during the strike.However, where anemployer,during the course of the strike,decides tosubcontract work which will permanently replace employ-ees in the bargaining unit,he is obligated to notify andbargain with the Union about that decision.Hawaii MeatCompany, Limited,139 NLRB 966, enf. denied 321 F.2d397 (C.A. 5, 1963);Robert S. Abbott Publishing Company139 NLRB,1328, enf. denied 331 F.2d 209(C.A. 7, 1964).ThoseBoard decisions were denied enforcements by theFifth and Seventh Circuits,but I am bound by the Boardlaw.Though thecasescited abovesketch in some of theguiding legal principles controlling the removal of workfrom a bargaining unit,the Board has made it clear that allthe factors in a case must be considered and that it did notintend tolay down "a hard and fast new rule to bemechanically applied regardless of the situation involved."Westinghouse ElectricCorp.,supra.As the United StatesSupreme Courtsaid in another context,"mechanicalanswers" do not solve"thisnonmechanical,complexproblem inlabor management relations...."N.L.R.B. v.United Steelworkers of America,357 U.S. 357 (1958). TheBoard has often dismissed complaints where the particularfacts of a case led it to a conclusion that the mechanicalapplicationof the law would not be warranted. InWestinghouse ElectricCorp.,supra,the Board dismissed acomplaint which alleged that the company had unilaterallysubcontracted bargaining unit work, pointing out that suchsubcontracting was an established practice,that .there wasno demonstrable adverse impact on the employees, andthat the union had had an opportunity to bargain aboutchanges in existing subcontracting practices in generalnegotiations. InNew York Mirror,151NLRB 834, theBoard found no violation where the company unilaterallyeliminated all the jobs in the bargaining unit.In reachingthis conclusion, the Board considered such matters as thepressing economic necessity of the closedown,the long andeffective bargaining relationship between the company andthe union and the fact that they subsequently bargainedabout such matters as severance and termination pay. InCentral Rufina,161NLRB 696, the Board found that amill's cessation of certain operations and contracting out ofthe work did not violate the Act even though there was asubstantial impact on the bargaining unit employees,noting that the decision was based on mechanicaldifficulties at the mill and other factors that were "not`peculiarly suitable for resolution within the collective-bargaining framework.' " See alsoLufkin Foundry andMachine Company,181NLRB No. 35 andKennecott,148NLRB 1653.All these cases are distinguishable from theone under consideration.However,they all indicate thatthe entire factual framework must be considered in orderto arrive at a conclusion that is realistic and meaningfulwithin the particularbargaining relations millieu of thecase in question. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent removed work from the bargaining unitwithout notifying the Union or giving the Union a chanceto bargain. However, in deciding whether such conductviolated Section 8(a)(5) of the Act, an evaluation must bemade of the context in which the decision to remove thework was made. Respondent unilaterally changed itsinventory control system from one in which the partscountermen located shortagesby physicallychecking partsbins to one where a perpetual inventory was kept on thebasis of the information contained on sales slips and orderand receipt forms. The Union approves of this change andthere is no allegation that that unilateral change was aviolation of the Act. The inventory control work was takenaway from all the parts countermen and a job, which ineffect was that of a perpetual inventory clerk, was createdand given to one of the men in the bargaining unit. Thework was only given on a temporary basis, even though theUnion had no reason to know it. The perpetual inventoryclerk work had been done years before by an office clericalemployee before that system was abandoned, and the newwork of that nature was given to a member of thebargaining uniton a temporarybasis because someone inthe bargaining unit was needed to help set it up. It is amatter of speculation when, if ever, the work would havebeen taken out of the bargaining unit had it not been forthe strike on June 23. At that point, Respondent had theright to unilaterally assign bargaining unit work to nonunitemployees in order to continue its operations during thestrike. The first allegation of wrongdoing contained in thecomplaint is that during the strike Respondent permanent-ly assigned the work out of the bargaining unit. EmployeeArend, who had performed the perpetual inventory workbefore the strike, was not adversely affected by the loss ofthe work when he returned from the strike on August 1.His hours worked and amount earned were the same.However, it is reasonable to assume that if most of Arend'stime were taken up with the assort-o-post system, therewould have been more "partscountermen" work for therest of the bargaining unit to do. The Union knew aboutAugust 3 that an office clerical employee was doing theassort-o-post work and it was not until the second week inSeptember that it took any action. At that time, the Uniondemanded that the office clerical employee join the Union.Only after she refused to join and Respondent refused tomake her join did the Union demand that a member of thebargaining unit be put back on that work. As I have foundabove, after the strike, Respondent did bargain in goodfaith and attempted to resolve its differences with theUnion.Respondent and the Union have had a long history ofcollective bargaining which goes back to 1940. The presentcontract has a grievance procedure which provides for afinal step of arbitration.Though the Board does notdecline to assert jurisdiction in cases of this nature becauseof the existence of an arbitration clause,Brotherhood ofLocomotive Firemen and Engmemen,supra,such a clause ispart of the industrial relations picture which forms abackground for this case.The Act requires that an employer acid the collective-bargaining representative of a majority of its employees inan appropriate unit bargain together in a good-faithattempt to resolve their disputes.Respondent and theUnion are not neophytes when it comes to collectivebargaining.The matter now in dispute between them,which relates to the removal from the bargaining unit ofless than one man's work and involves a new job task thathad temporarilybeen assigned to a bargaining unitemployee,was handled by both the Union and theRespondent as a grievance.At one point,the Union evendemanded that it be taken up under the grievanceprocedure of the contract.Respondent met on a number ofoccasions with the Union and bargained in a good-faitheffort to resolve the dispute.Section 8(a)(5) of the Act seeks to encourage collectivebargaining.Under all thecircumstances of this case, I donot feel that any impediment to good-faith bargainingwould be removed by the finding of a violation. Inreaching this conclusion,Ihave taken into considerationthe entire background of this case,including the longbargaininghistory ofthe parties;the treatment by theparties of the matters in issue as a grievance and theavailability of the grievance procedure with its provisionsforarbitration;the fact that the assort-o-postworkinvolved bookkeeping and had at a prior time been doneby nonunit employees;the fact that the assignment of thatwork to thebargaining unit was doneon a temporarybasis; the fact that the assort-o-post work was merelyancillary to the sales function of the unit employees andthat the removal of that work from the one employee in theunit who performed it had only a hmited impact on theunit; the fact that the initial transfer of the work inquestion was triggered by a strike in circumstances whereRespondent could transfer work in order to continueoperations;and the fact that after the strike Respondentbargained in a good-faith effort to resolve the dispute.Ido not believe that the General Counsel has establishedby a preponderance of the evidence that Respondentrefused to bargain in violation of Section 8(a)(5) and (1) oftheAct,and I therefore shall recommend that thecomplaint be dismissed in its entirety.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent and the Association are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclu-sions,itishereby recommended that the complaint bedismissed.